G. H. A. KUNST, Judge.
On January 25, 1936, claimant’s husband, John McClung, while in the employ of respondent, received injuries in the course of his employment resulting in his death on February 9, 1936.
A claim under the shortened procedure provision of the Court of Claims Act was made and the court considered the factual and legal matters pertaining to said claim and made an -award, all of which is fully reported in the court's opinion, 2 Ct. Claims (W. Va.) 83.
The claim now here presented is made for $720.00 to be paid in monthly installments of $30.00, from January 1, 1945 to December 31, 1946, 24 months, in continuation of the award made in the above mentioned claim.
Respondent recommends and the attorney general approves its payment. An award in the sum of seven hundred and twenty dollars ($720.00) is made to claimant, Alice E. McClung, payable in monthly installments of thirty dollars ($30.00) each.